Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu US D920920 S.
	In reference to claim  1, Yu teaches a receptacle head for a power extension cord (fig. 1) comprising: a body (A; image below) , the body comprising a cavity (B; image below) extending completely through the body, and a gap (C; image below) disposed along a perimeter of the body that extends through to the cavity such that the cavity is accessible from the exterior of the receptacle head through the gap (i.e. when the gate [see D; image below] is in the open position, the cavity is accessible through the gap).  

    PNG
    media_image1.png
    799
    475
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    798
    485
    media_image2.png
    Greyscale

In reference to claim  2, Yu teaches a receptacle head (fig. 1) for a power extension cord comprising: a body (A; image below), the body comprising a cavity (B; image below) extending completely through the body, and a gap (C; image below) disposed along a perimeter of the body that extends through to the cavity; and a gate (D; image below) attached to the body, the gate having an open position (not shown, but the gate [D] can pivot open to allow access to the cavity) in which the cavity is accessible from the exterior of the receptacle head through the gap, and a closed position (shown in figure 3)  in which the gate blocks the gap and restricts access to cavity.


    PNG
    media_image1.png
    799
    475
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    798
    485
    media_image2.png
    Greyscale



Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         07/26/2022